COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Tierra Wilson v. Houston Housing Authority

Appellate case number:     01-15-00475-CV

Trial court case number: 1061720

Trial court:               County Civil Court at Law No. 1 of Harris County

       Appellant, Tierra Wilson, has filed a motion requesting reconsideration of indigency and
“an extension for the record fee.” We dismiss appellant’s motion as moot.

        On May 27, 2015, Wilson filed a notice of appeal of the trial court’s final judgment
signed on May 18, 2015. The trial court clerk has filed an “Indigent Clerk’s Record” that reflects
that Wilson, on June 19, 2015, filed an affidavit of indigency in the trial court, and the County
Clerk of Harris County, on June 25, 2015, filed a contest to Wilson’s affidavit. See TEX. R. APP.
P. 20.1(a)(2),(c)(1), (e)(1). The trial court, therefore, was required to either conduct a hearing on
the contest or sign an order extending the time to conduct the hearing by July 6, 2015. See id.
4.1, 20.1(i)(2). And, to properly sustain the contest, the trial court was required to sign an order
sustaining the contest within the prescribed period for a hearing. See TEX. R. APP. P. 20.1(i)(3),
(4). The clerk’s record does not include any trial court order extending the time to conduct a
hearing or sustaining the contest signed within the applicable time period. On July 20, 2015,
Wilson filed an affidavit of indigency in this Court, which was filed in the trial court that day.
The clerk’s record does not reflect that any contest to that affidavit of indigency was filed. On
August 4, 2015, the trial court signed an order sustaining the contest to Wilson’s affidavit. But
see TEX. R. APP. P. 20.1(f) (providing if no contest to affidavit is filed, “no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be allowed to
proceed without advance payment of costs”). Accordingly, the allegations in Wilson’s affidavit
are deemed true, and she is entitled to proceed without advance payment of costs. See TEX. R.
APP. P. 20.1(a)(4), (f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        It is further ORDERED that the trial court clerk file with this Court, within 30 days of
the date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a).

         Appellant’s brief is ORDERED filed with this Court within 30 days after the date the
clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellees’ brief, is due to be filed within 30
days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: __/s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: _August 25, 2015




1
       On June 8, 2015, the court reporter filed an information sheet indicating that there is no
       reporter’s record in this appeal.